Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-10, 13-16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (DE 102012110273 hereinafter “JENSEN”)(IDS), in view of (Haisch et al. US 2003/0151810 Al, hereinafter “HAISCH”)(IDS). 

Regarding claim 1, JENSEN discloses a system for state monitoring of a microscope (JENSEN, Abstract), the system having: - at least one measuring sensor in each case for capturing at least one time-variable chemical and/or physical quantity (JENSEN, Fig. 1, para. 17), - a camera for recording an image in a field of view (JENSEN, Fig. 1, Para. 18).
a processing unit, (As cited above, i.e. processing unit);
the at least one measuring sensor has a display area (as cited below, i.e. sensor associated with a display area) and a measured value (as cited below, i.e., measured value)
for the at least one captured time-variable chemical and/or physical quantity is displayed
thereon, (Fig. 1 with the corresponding description and para. [0023]);
the camera is arranged in such a way that the display area of at least one
measuring sensor is located in the field of view, (JENSEN, Fig. 1 with corresponding description and in particular para. [0017]);
-the processing unit (122) is configured to evaluate the image and to extract the measured
values displayed on the display areas contained in the image therefrom (Fig. 2 with the corresponding description and in particular para. [0020]).
It is noted that JENSEN is silent about microscope in the image as claimed.
However, HAISCH discloses sensor (Fig. 3, para 35) sensing the microscope (Fig. 3) contained in the image (as cited above). 
	Both JENSEN/HAISCH teach systems with sensor sensing physical property of the system, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the JENSEN disclosure, sensing microscope positions, as taught by HAISCH.  Such inclusion would have increased the usefulness of the sensor sensing the orientation of the microscope to provide proper images to user according to relative orientation of the microscope v. user positions, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 2, JENSEN/HAISCH, for the same motivation of combination, further discloses the system according to claim 1, wherein the at least one measuring sensor is not connected with the processing unit for the exchange of measured values (as cited above, via a recorded display area or in any other way the device is not connected to the processing system.)
Regarding claim 3, JENSEN/HAISCH, for the same motivation of combination, further discloses the system according to claim 1 wherein the processing unit is configured to filter out the display areaparticular para. [0022])

Regarding claim 4, JENSEN/HAISCH, for the same motivation of combination, further discloses the system according to claim 1, wherein the processing unit is configured to read out the measured values from the display area by means of text recognition and/or image analysis (JENSEN, particular para. [0022]). 

Regarding claim 9, JENSEN/HAISCH, for the same motivation of combination, further discloses wherein the at least one measuring sensor is formed as a passive sensor or as a module with internal power supply (HAISCH, as cited above i.e. camera sensing the position of the microscope with internal power supply).   

Regarding claim 10, JENSEN/HAISCH, for the same motivation of combination, further discloses the system according to claim 1, wherein the at least one time-variable chemical and/or physical quantity comprises temperature, C02 content, 02 content, pressure, pH value, humidity, exposure to light and/or filling level (JENSEN, in particular, parag. [0023])

Regarding claim 13, JENSEN/HAISCH, for the same motivation of combination, discloses a method for state monitoring of a microscope (see rejection of claim 1) - wherein - at least one measuring sensor is provided, which in each case captures at least one time-variable chemical and/or physical quantity (see rejection of claim 1), and - an image is recorded, wherein: - the at least one measuring sensor has a display area and a measured value is displayed thereon for the at least one time-variable chemical and/or physical quantity (see rejection of claim 1), - the image is recorded so that it contains the display area

Regarding claim 14, JENSEN/HAISCH, for the same motivation of combination, further discloses the method according to claim 13, wherein the at least one measuring sensor is not connected with the processing unit for the exchange of measured values (JENSEN, see none connected citation above).

Regarding claim 15, JENSEN/HAISCH, for the same motivation of combination, further discloses the method according to claim 13 wherein the display area contained in the image are filtered out and joined together to form an overall image (JENSEN, particular para. [0022]) 

Regarding claim 16, JENSEN/HAISCH, for the same motivation of combination, further discloses the method according to claim 13, wherein the measured values are read out from the display area

Regarding claim 21, JENSEN/HAISCH, for the same motivation of combination, further discloses the method according to claim 13 wherein temperature, C02 content, 02 content, pressure, pH value, humidity, exposure to light and/or filling level are/is measured as a time-variable chemical and/or physical quantity (JENSEN, in particular, parag. [0023])

Claim(s) 6, 11- 12, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (DE 102012110273 hereinafter “JENSEN”)(IDS), in view of (Haisch et al. US 2003/0151810 Al, hereinafter “HAISCH”)(IDS), further in view of Mackie et al. (US 20170234709 Al, hereinafter “MACKIE”) (IDS).
Regarding claim 6, JENSEN/HAISCH discloses the system according to claim 1.
It is noted that JENSEN/HAISCH is silent about wherein a display device is provided which displays the results of the extraction of the measured values displayed in the display area as claimed.
However, MACKIE discloses the system according to claim 1, wherein a display device is provided which displays the results of the extraction of the measured values displayed in the display area (MACKIE, Fig. 2, shows time stamped measurement value where the flow is recorded to get a flow between a period).
Both JENSEN/HAISCH and MACKIE teach systems with sensor sensing physical property of the system, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the JENSEN/HAISCH disclosure, sensing meter value with a learning algorithm, as taught by MACKIE.  Such inclusion would have increased the usefulness of the sensor sensing the orientation of the microscope to provide configuring the tuning parameters without interference of an operator, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 11, JENSEN/HAISCH/MACKIE, for the same motivation of combination, further discloses the system according to claim 1, wherein an illumination source is provided, which illuminates the display area of the at least one measuring sensor (MACKIE, Fig. 12.  Para. 107).

Regarding claim 12, JENSEN/HAISCH/MACKIE, for the same motivation of combination, further discloses the system according to claim 1, wherein the processing unit works with an algorithm, which develops further through machine learning (see algorithm and machine learning citation below).  

Regarding claim 22, JENSEN/HAISCH/MACKIE, for the same motivation of combination, further discloses the method according to claim 13, wherein the display area of the at least one measuring sensor is illuminated with an illumination source (MACKIE, Fig. 12.  Para. 107)

Regarding claim 23, JENSEN/HAISCH/MACKIE, for the same motivation of combination, further discloses the method according to claim 13, wherein the image is evaluated by means of an algorithm, the algorithm developing further by means of machine learning (MACKIE, para. 119, learning algorithm by means of machine learning, e.g., correction toward the tuning parameter of the specific sensor).  

Claim(s) 5, 8, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (DE 102012110273 hereinafter “JENSEN”)(IDS), in view of (Haisch et al. US 2003/0151810 Al, hereinafter “HAISCH”)(IDS), further in view of  Dierckx (DE 10005213 hereinafter “DIERCKX”)(IDS)
Regarding claim 5, JENSEN/HAISCH discloses the system according to claim 1. 
It is note that JENSEN/HAISCH is silent about wherein the processing unit has a memory in which the measured values provided with a time stamp are stored as claimed. 
However, DIERCKX discloses wherein the processing unit has a memory in which the measured values provided with a time stamp are stored (DIERCKX. Fig. 1, Abstract).
Both JENSEN/HAISCH and DIERCKX teach systems with sensor sensing physical property of the system, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the JENSEN/HAISCH disclosure, sensing meter value camera, as taught by DIERCKX.  Such inclusion would have increased the usefulness of the sensor sensing the microscope to provide a simple and cost effective digital measuring device , and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8, JENSEN/HAISCH/DIERCKX, for the same motivation of combination, further discloses the system according to claim 1, wherein the results of the extraction of the measured values displayed in the display arearepresents the features of these dependent claims are known from publication DIERCKX, i.e., Fig. 1 with the corresponding description).

Regarding claim 17, JENSEN/HAISCH/DIERCKX, for the same motivation of combination, further discloses the method according to claim 13 wherein the measured values are provided with a time stamp and stored in a memory (DIERCKX. Fig. 1 with the corresponding description, time stamped measurement value stored)
Regarding claim 18, JENSEN/HAISCH/MACKIE, for the same motivation of combination, further discloses the method according to claim 13, wherein the results of the extraction of the measured values displayed in the display area are displayed with a display device (DIERCKX, Fig. 1, shows time stamped measurement value being displayed).
Regarding claim 19, JENSEN/HAISCH/DIERCKX, for the same motivation of combination, further discloses the method according to claim 18, wherein an overshooting or undershooting of fixed measured values is signaled to the user by the display device formed as a warning system (DIERCKX, see warning citation above).  
Regarding claim 20, JENSEN/HAISCH/DIERCKX, for the same motivation of combination, further discloses the method according to claim 13, wherein the results of the extraction of the measured values displayed in the display area.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (DE 102012110273 hereinafter “JENSEN”)(IDS), in view of (Haisch et al. US 2003/0151810 Al, hereinafter “HAISCH”)(IDS), further in view of Ganser (DE 102005024867 hereinafter “GANSER”)
Regarding claim 24, JENSEN/HAISCH discloses the method according to claim 13.
It is noted that JENSEN/HAISCH is silent about wherein a measured value is manually assigned to an optical or mechanical component of the microscope, and this measured value is displayed on the display device as claimed.
However, GANSER discloses wherein a measured value is manually assigned to an optical or mechanical component of the microscope, and this measured value is displayed on the display device (GANSER, cf., Figures 1 and 2 in each case with the corresponding descriptions, shows a microscope, the optical or mechanical components of which can be manually assigned to measured values).
Both JENSEN/HAISCH and GANSER teach systems with sensor sensing physical property of the system, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the JENSEN/HAISCH disclosure, manually assigned to measured values of the optical or mechanical components, as taught by GANSER.  Such inclusion would have increased the usefulness of the sensor sensing to form a improved interface, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (DE 102012110273 hereinafter “JENSEN”)(IDS), in view of (Haisch et al. US 2003/0151810 Al, hereinafter “HAISCH”)(IDS), further in view of Mackie et al. (US 20170234709 Al, hereinafter “MACKIE”) (IDS), further in view of  Dierckx (DE 10005213 hereinafter “DIERCKX”)(IDS).

Regarding claim 7, JENSEN/HAISCH/MACKIE discloses the system according to claim 6.
It is noted that JENSEN/HAISCH/MACKIE is silent about wherein the display device is formed as a warning device by means of which the system, controlled by the processing unit, signals the overshooting or undershooting of fixed measured values to the user as claimed.
However, DIERCKX discloses wherein the display device is formed as a warning device by means of which the system, controlled by the processing unit, signals the overshooting or undershooting of fixed measured values to the user (DIERCKX, Fig. 1, signal generator 23, which represents a warning device in).
Both JENSEN/HAISCH/MACKIE and DIERCKX teach systems with sensor sensing physical property of the system, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the JENSEN/HAISCH/MACKIE disclosure, sensing meter value camera, as taught by DIERCKX.  Such inclusion would have increased the usefulness of the sensor sensing the microscope to provide a simple and cost effective digital measuring device, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170234709 A1	Retrofit Device And Method Of Retrofitting A Flow Meter
US 20130141558 A1	HANDPIECE WITH INTEGRATED OPTICAL SYSTEM FOR PHOTOTHERMAL RADIOMETRY AND LUMINESCENCE MEASUREMENTS
US 20120090757 A1	Method for fabricating sensor device for electronic device, involves forming transparent elastomeric material on substrate region
US 20120062615 A1	Calibrating method for electromechanical element array of electronic device, involves determining second updated drive scheme voltage based on second drive response characteristic, and driving array using first and second updated voltages
US 20090131811 A1	Comprehensive integrated testing protocol for infant lung function Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485